Exhibit 10.1

Execution Copy

SEVERANCE AGREEMENT AND GENERAL RELEASE

This Severance Agreement and General Release (“Agreement”) is being entered into
by Envestnet Financial Technologies, Inc. (“Envestnet” or the “Company”) and
Scott Grinis (“Employee”) (together, the “Parties”).

WHEREAS, Employee’s employment with Envestnet is being terminated;

WHEREAS, Envestnet wishes to provide Employee with certain benefits in exchange
for a general release of claims; and

WHEREAS, the Parties wish to resolve all matters related to Employee’s
employment with and termination from Envestnet in an amicable manner.

THEREFORE, in consideration of the mutual agreements and promises contained
herein, the Parties agree as follows:

 

1.

TERMINATION DATE

1.1.    Employee’s termination from employment with Envestnet is effective
June 30, 2021 (“Termination Date”). In addition to signing this Agreement
pursuant to the terms of Paragraph 10 hereto, the release of claims attached as
Exhibit A (the “Supplemental Release”) should be signed and returned to the
Company on or after the Termination Date such that the Supplemental Release
becomes effective within the 60-day period following the Termination Date.

1.2.    Voluntary Termination Prior to the Termination Date. In the event the
Employee voluntarily terminates his employment prior to the Termination Date or
if he is terminated for Cause (as such term is defined in his employment letter
dated August 2, 2016 (the “Executive Agreement”)) prior to the Termination Date,
he shall forfeit his right to receive the Cash Severance Payment, the Pro-Rata
Bonus Payment, the Health Payment, and the Retention Payment.

 

2.

VALUABLE CONSIDERATION

2.1.    Cash Severance Payment. Subject to Employee signing and not revoking
this Agreement and the Supplemental Release during the time periods required,
and Employee’s compliance with the terms of this Agreement, Envestnet shall make
payments to



--------------------------------------------------------------------------------

Execution Copy

 

Employee totaling one million, eighty-eight thousand, fifty dollars
($1,088,050), which is an amount equal to two (2) times (i) Employee’s base
salary, plus (ii) an amount equal to the average of the annual bonus amounts
paid in relation to 2018 and 2019 performance (the “Cash Severance Payment”);
provided however, if the average of the annual bonus amounts paid in relation to
2019 and 2020 performance is greater than the amount described in clause (ii),
the Cash Severance Payment shall be recalculated at least 45 days prior to the
Termination Date and the Cash Severance Payment amount shall be amended to
reflect such increase. The Cash Severance Payment shall be paid in equal
installments on the Company’s regular payroll dates over a period of two
(2) years beginning on the Termination Date. In the event that this Agreement or
the Supplemental Release is not effective as of the 60-day anniversary of the
Termination Date, or in the event that Employee breaches any of the terms of
this Agreement, Employee shall immediately forfeit his right to receive the Cash
Severance Payment.

2.2.    Pro-Rata Bonus for Year of Termination. Subject to Employee signing and
not revoking this Agreement and the Supplemental Release during the time periods
required, and Employee’s compliance with the terms of this Agreement, Envestnet
shall make a payment in an amount equal to one hundred thirteen thousand, five
hundred seventy-one dollars ($113,571), which is an amount equal to (i) the
average of the annual bonus amounts paid in relation to 2018 and 2019
performance, multiplied by (ii) a fraction, the numerator of which shall equal
the number of days during such calendar year prior to the Termination Date and
the denominator of which shall equal three hundred and sixty-five (365) (such
amount the “Pro-Rata Bonus”); provided however, if the average of the annual
bonus amounts paid in relation to 2019 and 2020 performance is greater than the
amount described in clause (i), the Pro-Rata Bonus shall be recalculated at
least 45 days prior to the Termination Date and the Pro-Rata Bonus amount shall
be amended to reflect such increase. The Pro-Rata Bonus shall be paid on the
60-day anniversary of the Termination Date, subject to the same conditions as
the Cash Severance Payments. In the event that this Agreement or the
Supplemental Release is not effective as of the 60-day anniversary of the
Termination Date, or in the event that Employee breaches any of the terms of
this Agreement, Employee shall immediately forfeit his right to receive the
Pro-Rata Bonus.



--------------------------------------------------------------------------------

Execution Copy

 

2.3.    Health Payment. Subject to the Employee signing and not revoking this
Agreement and the Supplemental Release, and subject to Employee’s continued
compliance with the terms of this Agreement, Envestnet shall pay the Employee a
single lump-sum payment equal to eighteen (18) months of the applicable company
portion of health premium payments as determined under Section 4980B of the
Internal Revenue Code of 1986, as amended (the “Code”), and Sections 601-609 of
ERISA (“COBRA”) based on the Employee’s elections under Envestnet’s health plan
as in effect on the Termination Date (the “Health Payment”) on the same date
that the Employee receives the Pro-Rata Bonus subject to the same conditions as
the Pro-Rata Bonus. Human Resources will update this Agreement with the actual
Health Payment amount at least 45 days prior to the Termination Date. In the
event that this Agreement or the Supplemental Release is not effective as of the
60-day anniversary of the Termination Date or in the event that the Employee
breaches any of the terms of this Agreement, the Employee shall immediately
forfeit his right to receive the Health Payment. The Employee’s entitlement to
continue medical coverage under the benefit plans of Envestnet will be
determined in accordance with COBRA. The Employee shall receive separate
notification of his rights to COBRA coverage and, to the extent that the
Employee elects COBRA coverage, the Employee shall be solely responsible for
making such election and making any required premium payments.

2.4.    Retention Payment. Subject to the Employee signing and not revoking this
Agreement and the Supplemental Release, and subject to Employee’s continued
compliance with the terms of this Agreement, and subject to Employee’s continued
employment through the Termination Date, Envestnet shall pay the Employee a
single lump-sum payment equal to five hundred fifty thousand dollars ($550,000)
(the “Retention Payment”) on the same date that the Employee receives the
Pro-Rata Bonus subject to the same conditions as the Pro-Rata Bonus. In the
event that this Agreement or the Supplemental Release is not effective as of the
60-day anniversary of the Termination Date or in the event that the Employee
breaches any of the terms of this Agreement, the Employee shall immediately
forfeit his right to receive the Retention Payment.

2.5.    Employee acknowledges that the benefits described above are over and
above anything owed to him by law, contract or under the policies of Envestnet,
and that they are being provided to



--------------------------------------------------------------------------------

Execution Copy

 

Employee expressly in exchange for his entering into this Agreement. Except as
specified in this Section 2, or otherwise expressly provided in or pursuant to
the Agreement, Employee shall be entitled to no compensation, benefits or other
payments or distributions, and references in the release of claims below against
the Company shall be deemed to also include reference to the release of claims
against all compensation and benefit plans and arrangements established or
maintained by the Company and its affiliates.

 

  2.6.

Incentive Compensation.

2.6.1.    2020 Annual Incentive Program. Employee will be eligible for annual
non-equity incentive-based cash compensation (the “AIP”) for 2020 performance,
subject to his continued employment through December 31, 2020, satisfaction of
applicable performance goals and Compensation Committee discretion. The actual
AIP amount to be paid to Employee shall be determined by the Compensation
Committee and paid no later than March 15, 2021.

2.6.2.    Long Term Incentive Awards. Employee will retain all rights following
the Termination Date with respect to previously granted PSU awards that have not
vested or otherwise been forfeited prior to the Termination Date in accordance
with the terms of such awards based on a termination without Cause consistent
with the terms of the award agreement. Employee will have the right to exercise
any previously granted stock options that have not otherwise been forfeited
following the Termination Date for period specified based on a termination
without Cause consistent with the terms of the award agreement (or, if earlier,
until option expires). Employee will forfeit all previously granted RSUs that
have not vested or otherwise been forfeited prior to the Termination Date
consistent with the terms of the award agreement. Employee will not be eligible
for new grants in 2021.

2.7.      All amounts otherwise payable under this Agreement shall be subject to
customary withholding and other employment taxes, and shall be subject to such
other withholding as may be required in accordance with the terms of this
Agreement.



--------------------------------------------------------------------------------

Execution Copy

 

3.

RELEASE, WAIVER AND COVENANTS NOT TO SUE

3.1.    In consideration of the payments to be made by Envestnet to Employee in
Section 2 above, Employee, with full understanding of the contents and legal
effect of this Agreement and having the right and opportunity to consult with
his counsel, releases and discharges Envestnet, its officers, directors, board
members, supervisors, managers, employees, agents, representatives, attorneys,
divisions, subsidiaries and affiliates, and all related entities of any kind or
nature, and its and their predecessors, successors, heirs, executors,
administrators, and assigns (collectively, the “the Company Released Parties”)
from any and all claims, actions, causes of action, grievances, suits, charges,
or complaints of any kind or nature whatsoever (“Claims”), that he ever had or
now has, whether fixed or contingent, liquidated or unliquidated, known or
unknown, suspected or unsuspected, and whether arising in tort, contract,
statute, or equity, before any federal, state, local, or private court, agency,
arbitrator, mediator, or other entity, regardless of the relief or remedy.
Without limiting the generality of the foregoing, it being the intention of the
parties to make this release as broad and as general as the law permits, this
release specifically includes any and all subject matters and claims arising
from any alleged violation by the Company Released Parties under the Age
Discrimination in Employment Act of 1967, as amended; Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1866, as amended by the
Civil Rights Act of 1991 (42 U.S.C. § 1981); the Rehabilitation Act of 1973, as
amended; the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”); the Americans with Disabilities Act; the Worker Adjustment and
Retraining Notification Act; the Equal Pay Act; Executive Order 11246; Executive
Order 11141; any state civil rights or antidiscrimination law; any state or
local wage and hour law; any whistleblower law; any public policy, contract,
tort, or common law; and any other statutory claim, employment or other contract
or implied contract claim or common law claim for wrongful discharge, breach of
an implied covenant of good faith and fair dealing, defamation, or invasion of
privacy arising out of or involving his employment with Envestnet or the
Termination of his employment with Envestnet, including any claims arising out
of any employment agreement and any allegation for costs, fees, or other
expenses including attorneys’ fees incurred in these matters. However, this
release excludes the filing of an administrative charge or complaint with the
Equal Employment Opportunity Commission



--------------------------------------------------------------------------------

Execution Copy

 

or other administrative agency, although the Employee waives any right to
monetary relief related to such a charge. This general release of claims also
excludes any claims made under state workers’ compensation or unemployment laws,
and/or any claims which cannot be waived by law. The Employee further
acknowledges that he is aware that statutes exist that render null and void
releases and discharges of any Claims which are unknown to the releasing or
discharging part at the time of execution of the release and discharge. The
Employee hereby expressly waives, surrenders and agrees to forego any protection
to which he would otherwise be entitled by virtue of the existence of any such
statute in any jurisdiction. Notwithstanding the foregoing, nothing in this
Agreement shall prevent Employee from enforcing Employee’s rights to
(i) Employee’s non-forfeitable accrued benefits (within the meaning of
Section 203 and 204 of ERISA) under any tax-qualified retirement plan maintained
by Envestnet; (ii) receive continuation coverage pursuant to COBRA;
(iii) indemnification under Envestnet’s certificate of incorporation, by-laws
and/or any indemnification agreement entered into between Employee and any
Company Released Party or waives any rights Employee has under the Company’s
directors and officers liability insurance policies that are or may be in
effect; or (iv) the enforcement of this Agreement. For the avoidance of doubt,
Employee will continue to be eligible to be covered by the Company’s directors
and officers liability insurance policies and indemnification protections under
Envestnet’s certificate of incorporation, by-laws and/or any indemnification
agreement entered into between Employee and any Company Released Party, in
accordance with and subject to the terms, conditions, and limitations of such
policies, by-laws, governing documents, and applicable law, relating to or
arising out of any litigation or claims against Employee and/or the Company.
Also, Employee does not release any Claims against any Company Released Party
that may arise after this Agreement becomes effective.

3.2.    Employee also agrees not to file any lawsuit based on claims he has
released in this Agreement, although he may participate in an investigation or
proceeding conducted by an administrative agency provided he agrees to waive his
right to any monetary recovery.

3.3.    This agreement not to file a lawsuit does not apply to any claims that
arise based on events that take place after the date on which Employee signs
this Agreement or to any lawsuit Employee may file to enforce this Agreement.



--------------------------------------------------------------------------------

Execution Copy

 

4.

CONFIDENTIALITY

4.1.    Employee agrees not to disclose the existence or terms of this Agreement
to any third party without the prior written consent of Envestnet, except that
he may discuss the terms of this Agreement with his attorney and/or tax advisor,
and as required by law.

4.2.    Employee agrees that the terms of the Envestnet Financial Technologies
Employee Confidentiality Agreement shall continue to apply on and after the
Termination Date pursuant to the terms of such agreement and the Employee agrees
that he shall be required to comply with all applicable terms of such agreement
on and after the Termination Date.

4.3.    Nothing in this Agreement prohibits Employee from reporting possible
violations of federal or state law or regulation to any governmental agency or
entity or making other disclosures that are protected under the whistleblower
provisions of federal or state law or regulation.

 

5.

TRADE SECRETS

5.1.    In compliance with 18 U.S.C. § 1833(b) (“Section 1833(b)(1)”), as
established by the Defend Trade Secrets Act of 2016, Employee is given notice of
the following immunities listed in Sections 1833(b)(1) and (2) (Immunity From
Liability For Confidential Disclosure Of A Trade Secret To The Government Or In
A Court Filing): (1) IMMUNITY.—An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. (2) USE OF TRADE SECRET
INFORMATION IN ANTI-RETALIATION LAWSUIT.—An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.



--------------------------------------------------------------------------------

Execution Copy

 

6.

PRIOR AGREEMENT

6.1.    Employee agrees that the terms of relating to Sections 7 (Confidential
Information), 8 (Return of the Company Property), 9 (Intellectual Property
Rights) and 10 (Restrictive Covenants) of the Executive Agreement shall continue
to apply on and after the Termination Date pursuant to the terms of such
agreement and the Employee agrees that he shall be required to comply with all
applicable terms of such agreement on and after the Termination Date. Employee
agrees that the Envestnet, Inc. Clawback Policy, as amended from time to time,
shall continue to be binding on the Employee and Employee’s incentive awards.

 

7.

KNOWING AND VOLUNTARY RELEASE

7.1.    Employee agrees that he has signed this Agreement and the Supplemental
Release knowingly and voluntarily and not as a result of threats or coercion.

7.2.    Employee acknowledges that he received this Agreement and the
Supplemental Release by October 27, 2020 and that he has at least 21 days in
which to consider whether to sign this Agreement and the Supplemental Release.

7.3.    EMPLOYEE IS HEREBY ADVISED TO CONSULT WITH AN ATTORNEY BEFORE SIGNING
THIS AGREEMENT OR THE SUPPLEMENTAL RELEASE.

 

8.

ENTIRE AGREEMENT AND SEVERABILITY

8.1.    The Parties agree that this Agreement and the Supplemental Release sets
forth the entire agreement between them and supersedes any other written or oral
understanding or contract they may have.

8.2.    Employee and Envestnet further agree that, if any portion of this
Agreement or the Supplemental Release is held to be invalid or legally
unenforceable, the remaining portions of this Agreement or the Supplemental
Release will not be affected and will be given full force and effect.



--------------------------------------------------------------------------------

Execution Copy

 

9.

APPLICABLE LAW

9.1.    This Agreement and the Supplemental Release are governed by the laws of
the state of Illinois.

 

10.

EFFECTIVE DATE.

10.1.    To accept the terms of this Agreement, Employee must sign this
Agreement on or before November 17, 2020 and deliver it by email or regular mail
to Envestnet, c/o Sharon Rosenthal (1000 Chesterbrook Blvd, Suite 250 Berwyn, PA
19312; email: Sharon.rosenthal@envestnet.com).

10.2.    To accept the terms of the Supplemental Release, Employee must sign
Exhibit A on or after the Termination Date such that the Supplemental Release
becomes effective within the 60-day period following the Termination Date and
deliver it to Envestnet, c/o Sharon Rosenthal, as described in Section 10.1.

10.3.    This Agreement or Supplemental Release becomes effective and binding on
the parties seven days after the date on which it is executed by Employee
(“Effective Date”).

10.4.    Employee may revoke this Agreement or Supplemental Release during this
seven-day period prior to the Effective Date (“Revocation Period”) by delivering
a written notice of revocation to Envestnet, c/o Sharon Rosenthal.

10.5.    This Agreement or Supplemental Release will become final and binding on
both Parties if written notice of revocation is not delivered on or before the
expiration of the Revocation Period.



--------------------------------------------------------------------------------

Execution Copy

 

HAVING READ AND UNDERSTOOD THIS AGREEMENT, CONSULTED COUNSEL OR VOLUNTARILY
ELECTED NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT TIME TO CONSIDER
WHETHER TO ENTER INTO THIS AGREEMENT, THE UNDERSIGNED HEREBY EXECUTE THIS
AGREEMENT ON THE DATES SET FORTH BELOW.

 

EMPLOYEE     

ENVESTNET FINANCIAL

TECHNOLOGIES, INC.

/s/ Scott Grinis

               By:   

/s/ Sharon Rosenthal

Date:  

October 29, 2020

               Title:   

Chief Human Resources Officer

       Date:   

October 29, 2020



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT A

SUPPLEMENTAL RELEASE

In consideration of the payments to be made by Envestnet to the Employee in
Section 2 of the Agreement above, the Employee, with full understanding of the
contents and legal effect of this Agreement and Supplemental Release and having
the right and opportunity to consult with his counsel, releases and discharges
Envestnet, its officers, directors, board members, supervisors, managers,
employees, agents, representatives, attorneys, divisions, subsidiaries and
affiliates, and all related entities of any kind or nature, and its and their
predecessors, successors, heirs, executors, administrators, and assigns
(collectively, the “the Company Released Parties”) from any and all claims,
actions, causes of action, grievances, suits, charges, or complaints of any kind
or nature whatsoever (“Claims”), that he ever had or now has, whether fixed or
contingent, liquidated or unliquidated, known or unknown, suspected or
unsuspected, and whether arising in tort, contract, statute, or equity, before
any federal, state, local, or private court, agency, arbitrator, mediator, or
other entity, regardless of the relief or remedy. Without limiting the
generality of the foregoing, it being the intention of the parties to make this
release as broad and as general as the law permits, this release specifically
includes any and all subject matters and claims arising from any alleged
violation by the Company Released Parties under the Age Discrimination in
Employment Act of 1967, as amended; Title VII of the Civil Rights Act of 1964,
as amended; the Civil Rights Act of 1866, as amended by the Civil Rights Act of
1991 (42 U.S.C. § 1981); the Rehabilitation Act of 1973, as amended; the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”); the
Illinois Human Rights Act and other similar state or local laws; the Americans
with Disabilities Act; the Worker Adjustment and Retraining Notification Act;
the Equal Pay Act; Executive Order 11246; Executive Order 11141; and any other
statutory claim, employment or other contract or implied contract claim or
common law claim for wrongful discharge, breach of an implied covenant of good
faith and fair dealing, defamation, or invasion of privacy arising out of or
involving his employment with Envestnet or the Termination of his employment
with Envestnet. However, this release excludes the filing of an administrative
charge or complaint with the Equal Employment Opportunity Commission or other
administrative agency, although the Employee waives any right to monetary relief
related to such a charge. This general release of claims also excludes any
claims made under state workers’ compensation or unemployment laws, and/or any
claims which cannot be waived by law. The Employee further acknowledges that he
is aware that statutes exist that render null and void releases and discharges



--------------------------------------------------------------------------------

Execution Copy

 

of any Claims which are unknown to the releasing or discharging part at the time
of execution of the release and discharge. The Employee hereby expressly waives,
surrenders and agrees to forego any protection to which he would otherwise be
entitled by virtue of the existence of any such statute in any jurisdiction.
Notwithstanding the foregoing, nothing in this Supplemental Release shall
prevent Employee from enforcing Employee’s rights to (i) Employee’s
non-forfeitable accrued benefits (within the meaning of Section 203 and 204 of
ERISA) under any tax-qualified retirement plan maintained by Envestnet;
(ii) receive continuation coverage pursuant to COBRA; (iii) indemnification
under Envestnet’s certificate of incorporation, by-laws and/or any
indemnification agreement entered into between Employee and any Company Released
Party; or (iv) the enforcement of this Agreement and Supplemental Release. Also,
Employee does not release any Claims against any Company Released Party that may
arise after this Supplemental Release becomes effective.

Employee also agrees not to file any lawsuit based on claims he has released in
this Supplemental Release, although he may participate in an investigation or
proceeding conducted by an administrative agency provided he agrees to waive his
right to any monetary recovery.

This Supplemental Release not to file a lawsuit does not apply to any claims
that arise based on events that take place after the date on which Employee
signs this Supplemental Release or to any lawsuit Employee may file to enforce
this Supplemental Release.

HAVING READ AND UNDERSTOOD THIS AGREEMENT AND SUPPLEMENTAL RELEASE, CONSULTED
COUNSEL OR VOLUNTARILY ELECTED NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT
TIME TO CONSIDER WHETHER TO ENTER INTO THIS AGREEMENT AND SUPPLEMENTAL RELEASE,
THE UNDERSIGNED HEREBY EXECUTES THIS AGREEMENT AND SUPPLEMENTAL RELEASE ON THE
DATE SET FORTH BELOW.

 

EMPLOYEE

 

    

 

Date:

 

    